United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1938
                                   ___________

Karen Lunderby,                       *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
           v.                         * District Court for the
                                      * District of Minnesota.
American Heritage National Bank,      *
                                      *      [UNPUBLISHED]
                   Appellee.          *
                                 ___________

                             Submitted: December 13, 2000

                                  Filed: February 27, 2001
                                   ___________

Before LOKEN and HEANEY, Circuit Judges, and BATTEY,1 District Judge.
                            ___________

PER CURIAM.

      The issue before us is whether the district court2 properly granted American
Heritage National Bank's motion for summary judgment in Karen Lunderby's age and
gender discrimination suit. We affirm.


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
      2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
                                          I.

        In 1995, at the age of fifty-two, Lunderby began working for American Heritage
National Bank (American) as a Personal Banking Manager. In 1997 American's Vice
President Leonard Wohlman restructured the company and created several new
positions, including a job titled Retail Banking Manager. The position description
listed the following preferred qualifications: seven to ten years of bank experience in
consumer lending and residential mortgage lending; a college degree or equivalent work
experience; good communication skills; previous supervisory experience; an
understanding of teller operations; and a basic understanding of secondary market real
estate lending. Lunderby applied for the new position, but was not selected. Wohlman
indicated that he wanted to hire someone outside of the company with a fresh
perspective and more real estate experience than Lunderby possessed. The hiring
committee ultimately selected Stefan Freeman, who was under forty years of age.
Lunderby alleged that this hiring decision was motivated by discriminatory animus
based on her age and gender. The district court found that Lunderby failed to state a
claim of age or gender discrimination in connection with defendant’s hiring decision,
and granted defendant’s motion for summary judgment.

                                         II.

       On appeal, we review the district court’s grant of summary judgment de novo
and apply the same standards as the district court. See Rothmeier v. Inv. Advisers,
Inc., 85 F.3d 1328, 1331 (8th Cir. 1996). Summary judgment is proper if the evidence,
viewed in the light most favorable to the nonmoving party, demonstrates that there is
no genuine issue as to any material fact and that the nonmoving party is entitled to
judgment as a matter of law. See Fisher v. Pharmacia & Upjohn, 225 F.3d 915, 919
(8th Cir. 2000).




                                          -2-
       The district court properly evaluated Lunderby's claims under the McDonnell
Douglas framework, the three-stage burden shifting analysis where the plaintiff fails to
produce direct evidence of discrimination, requiring Lunderby to state a prima facie
case of discrimination by demonstrating that: 1) she is a member of a protected group;
2) she was qualified and applied for a promotion to a position for which the employer
was seeking applicants; 3) despite her qualifications she was rejected; and 4) other
employees of similar qualifications who were not members of a protected group were
promoted at the time plaintiff's request for promotion was denied. See Lyoch v.
Anheuser-Bush Co., 139 F.3d 612, 614 (8th Cir. 1998). If Lunderby succeeds in
establishing a prima facie case, the employer must then articulate a non-discriminatory
reason for the adverse employment action. See Rothmeier, 85 F.3d at 1332.
Lunderby's claims survive a motion for summary judgment only by demonstrating that
American’s articulated reason is pretextual. See id.

       We agree with the district court that Lunderby's prima facie case for
discrimination failed because she did not demonstrate that she met the identified
qualifications articulated in the retail banking manager job description. Lunderby
conceded that she had little, if any, experience in residential mortgage lending. She did
not show that she possessed an understanding of secondary market real estate lending,
as requested in the job description. Lunderby's record of disciplinary citations for
failure to communicate effectively with her colleagues is further evidence of her
unsuitability for the position. Freeman, on the other hand, had ample experience in
secondary market residential lending, a college degree in relevant areas of study, and
nothing in his record to indicate that he had poor communication skills.

      Even if Lunderby had stated a prima facie case, American produced sufficient
nondiscriminatory reasons for its decision not to hire her. As the district court noted,
Lunderby’s “lack of experience in residential mortgages, her documented need for
improvement in management and communication skills, and Freeman’s superior
educational qualifications are all factors that [American] permissibly could take into

                                          -3-
consideration when making its hiring decision.” Order at 17. Lunderby failed to
produce sufficient evidence to meet her burden of establishing pretext in the third stage
of the McDonnell Douglas analysis. For these reasons, we affirm the decision below.

      A true copy.

             Attest.

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-